Citation Nr: 0218120	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  00-17 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for service-
connected post-traumatic stress disorder, currently 
evaluated as 50 percent disabling.

2.  Entitlement to a temporary total rating based on 
hospitalization from October 18, 1999 to November 12, 
1999, under the provisions of 38 C.F.R. § 4.29.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This case came to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO).  The veteran testified at a hearing 
before a Hearing Officer at the RO in December 2000. 


REMAND

In his July 2000 substantive appeal, the veteran made a 
request for a hearing before a hearing officer at the RO, 
a hearing before a member of the Board at the RO and a 
video conference hearing before a member of the Board.  A 
March 2001 Report of Contact (VA Form 119) shows that the 
veteran testified at a hearing before a hearing officer at 
the RO in December 2000.  Due to a malfunction of the 
taping equipment, a transcript of the hearing is 
unavailable.  The hearing testimony was summarized.  There 
is no indication that the veteran withdrew his requests 
for a hearing before a Member of the Board either at the 
RO or by video conference.  The veteran is entitled to one 
hearing before a Member of the Board in this appeal.

The claim is REMANDED for the following:

Have the veteran clarify whether he 
wants a hearing at the RO before a 
traveling member of the Board, or 
whether he wants a videoconference 
hearing before a member of the Board.  
Schedule the veteran for the 
appropriate hearing in accordance with 
applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take 
no action until he is so informed.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


